                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division

                                                   )
PEDRO RODRIGUEZ,                                   )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 ) Case No.: 1:18-cv-01501
                                                   )
PEKING GOURMET INN, INC.                           )
                                                   )
              Defendant.                           )
                                                   )

                                  NOTICE OF HEARING

       PLEASE TAKE NOTICE that on Friday, January 11, 2019 at 10:00 a.m., or as soon

thereafter as counsel may be heard, Defendant Peking Gourmet Inn, Inc., will move this Court in

accordance with its Motion for Entry of Order Permitting Defendant to File Settlement

Agreement Under Seal as Exhibit to the Consent Motion to Approve the Settlement Agreement.

                                    Respectfully submitted,

                                    PEKING GOURMET INN, INC.

                                    By Counsel

                                     /s/ Matthew H. Johnson
                                    Matthew H. Johnson, VSB #85094
                                    1233 20th Street, N.W., 8th Floor
                                    Washington, D.C. 20036
                                    Telephone: (202) 712-7000
                                    Facsimile: (202) 712-7100
                                    mjohnson@bonnerkiernan.com
                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing Notice of Hearing was served
electronically through PACER on this 20th day of December, 2018 upon:

Nady Peralta, Esq, VSB # 91630
6066 Leesburg Pike, Ste. 520
Falls Church, Virginia 22041
Telephone: (703) 720-5603
Facsimile: (703) 778-3454
nady@justice4all.org
Counsel for Plaintiff


                                 /s/ Matthew H. Johnson
                                 Matthew H. Johnson
